UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 08-1543


RON CHILDRESS,

                   Plaintiff – Appellant,

             v.

UNITED STATES OF AMERICA,

                   Defendant – Appellee,

             and

STELLA DONELAN, Terminated,

                   Defendant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Robert J. Conrad, Jr., Chief
District Judge. (3:07-cv-03312-RJC)


Submitted:    December 1, 2008                Decided:   December 22, 2008


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Everett J. Mercer, THE MILES LAW FIRM, Sumter, South Carolina,
for Appellant. W. Walter Wilkins, United States Attorney, Terri
Hearn Bailey, Assistant United States Attorney, Columbia, South
Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Ron     Childress         brought        this   action      against      federal

employee,      Stella       Donelan,         in    a    South    Carolina        state      court

alleging defamation and tortious interference with contractual

relations.          After       the   United       States     Attorney      certified        that

Donelan was acting within the scope of her employment at the

time of the conduct alleged in the complaint, the United States,

pursuant      to    the    Federal         Employees      Liability       Reform      and    Tort

Compensation Act of 1988, 28 U.S.C. § 2679 (2000), substituted

itself as defendant in Childress’s action, removed the action to

federal      court,       and    then      moved      pursuant    to     Fed.    R.   Civ.     P.

12(b)(1)      to    have        Childress’s        action       dismissed       for   lack     of

subject matter jurisdiction.

              Although          Childress          opposed        the     United         States’

substitution,        the    district         court      determined       that    Donelan      was

acting within the scope of her employment at the time of the

conduct      alleged       in    Childress’s           complaint,       denied    Childress’s

motion to deny the United States’ substitution, and granted the

United      States’    motion         to    dismiss      Childress’s       state      law    tort

claims. *      We have reviewed the record and find no reversible


     *
       It was undisputed that if the United States was correctly
substituted as defendant in Childress’s action, the action was
subject to Rule 12(b)(1) dismissal.     See 28 U.S.C. § 2680(h)
(2000); Goldstar (Panama) S.A. v. United States, 967 F.2d 965,
967 (4th Cir. 1992).


                                                  3
error.    Accordingly, we affirm for the reasons stated by the

district court.        See Childress v. United States, No. 3:07-cv-

03312-RJC (D.S.C. filed Mar. 13, 2008; entered Mar. 14, 2008).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                 AFFIRMED




                                    4